343 F.2d 149
UNITED STATES of America, Appellee,v.BOARD OF TRUSTEES OF JAMES BARRY-ROBINSON HOME FOR BOYS, as Trustees of James Barry-Robinson Home for Boys, Appellant.
No. 9737.
United States Court of Appeals Fourth Circuit.
Argued March 4, 1965.
Decided March 10, 1965.

John Joseph Baecher, Norfolk, Va. (Thomas E. McAndrews, New York City, on brief), for appellant.
Roger P. Marquis, Atty., Dept. of Justice (Ramsey Clark, Asst. Atty. Gen. and Anne S. Bell, Atty., Dept. of Justice, and C. V. Spratley, U. S. Atty., and Franklin C. Baugh, Asst. U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BRYAN, Circuit Judges.

PER CURIAM

1
This is a condemnation under 23 U.S. C.A. § 107(a) by the United States of a portion of the land of the James Barry-Robinson Home for Boys for an interchange on Interstate Route No. 64. We have carefully considered the arguments of the appellant and conclude that the taking is lawful and that the injurious consequences feared by the appellant are matters which may be given appropriate consideration in the assessment of damages. The interlocutory order of the District Court, here under review, is


2
Affirmed.